    2:18-cv-03326-RMG         Date Filed 02/20/19        Entry Number 124   Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA



SOUTH CAROLINA COASTAL CONSERVATION LEAGUE;
CENTER FOR BIOLOGICAL DIVERSITY; DEFENDERS OF
WILDLIFE; NATURAL RESOURCES DEFENSE COUNCIL,
INC.; NORTH CAROLINA COASTAL FEDERATION;
OCEANA; ONE HUNDRED MILES; SIERRA CLUB; and                  Civ. No. 2:18-cv-3326-RMG
SURFRIDER FOUNDATION,                                        (Consolidated with 2:18-cv-3327-RMG)

       Plaintiffs,
                                                             PLAINTIFFS’ MOTION FOR A
               v.                                            PRELIMINARY INJUNCTION

NATIONAL MARINE FISHERIES SERVICE; WILBUR ROSS,
in his official capacity as the Secretary of Commerce;
and CHRIS OLIVER, in his official capacity as the
Assistant Administrator for Fisheries,

       Defendants.
     2:18-cv-03326-RMG          Date Filed 02/20/19       Entry Number 124        Page 2 of 5




        Plaintiffs hereby submit this Motion for a Preliminary Injunction pursuant to Federal

Rule of Civil Procedure 65. In violation of the Marine Mammal Protection Act, the Endangered

Species Act, the National Environmental Policy Act, and the Administrative Procedure Act,

Defendant National Marine Fisheries Service (NMFS) has authorized five oil and gas exploration

companies to harass marine mammals, including the critically endangered North Atlantic right

whale, by conducting seismic airgun blasting up and down the Atlantic coast. The Bureau of

Ocean Energy Management (BOEM) is poised to issue its own permits under the Outer

Continental Shelf Lands Act imminently. The loud, incessant noise from these overlapping

seismic surveys will irreparably harm the Atlantic’s marine ecosystem and, thereby, Plaintiffs’

members.

        Since filing suit in December, Plaintiffs have tried to negotiate an agreement among the

parties in this and the companion case on a proposed schedule for this litigation that would

obviate the need for Plaintiffs to seek urgent relief. See Bernard Decl. ¶¶ 2-11. The parties have

negotiated in good faith, but have been unable to reach agreement on a schedule. Counsel for

NMFS and BOEM have been unable to provide Plaintiffs with information as to when BOEM

permits will issue beyond that set out in Defendants’ filings. Id. ¶ 9. The five oil and gas

exploration companies that have received authorizations from NMFS—all Defendant-Intervenors

in this case—have not committed to forgo seismic blasting until this Court can issue a ruling on

Plaintiffs’ claims. Id. ¶ 6.

        According to the Declaration of BOEM’s Acting Director Walter Cruickshank, BOEM

permits may issue as soon as March 1, 2019. See ECF No. 72-1 ¶ 8. Those permits will include a

30-day notice provision. Id. ¶ 9. Thus, oil and gas exploration companies may be poised to begin

seismic blasting in the Atlantic as early as March 30.



                                                  1
     2:18-cv-03326-RMG           Date Filed 02/20/19       Entry Number 124        Page 3 of 5




         The harm Plaintiffs seek to prevent will begin as soon as seismic blasting does. Though

BOEM permits have not yet issued, those permits appear imminent. Accordingly, Plaintiffs file

now to ensure adequate time for this Court to consider and decide this motion before seismic

blasting begins.

         For the reasons set forth in the accompanying brief, Plaintiffs respectfully ask this Court

to enter a preliminary injunction to halt seismic airgun blasting in the Atlantic until the Court is

able to resolve the merits of Plaintiffs’ claims.

         Undersigned counsel Mitchell Bernard and Thomas Perrelli certify that they

communicated with opposing counsel, in accordance with Local Rule 7.02 (D.S.C.), to ascertain

the Defendants’ and Defendant-Intervenors’ positions on this motion. Counsel for Plaintiffs are

informed that Defendants and Defendant-Intervenors will oppose Plaintiffs’ motion for

preliminary injunctive relief.

         In support of this motion, Plaintiffs rely on the memorandum of law, declarations, and

exhibits attached hereto. Plaintiffs respectfully request a hearing on this motion.



Dated:          February 20, 2019

                                                     Respectfully submitted,


  s/ Catherine M. Wannamaker
 Catherine M. Wannamaker (Bar No. 12577)            Sarah V. Fort (PHV)
 Southern Environmental Law Center                  Natural Resources Defense Council
 463 King Street, Suite B                           1152 15th Street NW, Suite 300
 Charleston, SC 29403                               Washington, DC 20005
 Telephone: (843) 720-5270                          Telephone: (202) 513-6247
 Facsimile: (843) 414-7039                          Facsimile: (415) 795-4799
 Email: cwannamaker@selcsc.org                      Email: sfort@nrdc.org

 Blakely E. Hildebrand (PHV)                        Mitchell S. Bernard (PHV)
 Southern Environmental Law Center                  Natural Resources Defense Council
 601 West Rosemary Street, Suite 220                20 West 40th Street
                                                    2
     2:18-cv-03326-RMG         Date Filed 02/20/19     Entry Number 124        Page 4 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion for a Preliminary Injunction was on

this date served upon all counsel of record by filing the same on the Court’s ECF system.



Charleston, South Carolina, this 20th day of February, 2019.


                                                    s/ Catherine M. Wannamaker
                                                    Catherine M. Wannamaker (Bar No. 12577)
                                                    Southern Environmental Law Center
                                                    463 King Street, Suite B
                                                    Charleston, SC 29403
                                                    Counsel for Plaintiffs South Carolina
                                                    Coastal Conservation League, Defenders of
                                                    Wildlife, North Carolina Coastal
                                                    Federation, and One Hundred Miles
    2:18-cv-03326-RMG          Date Filed 02/20/19   Entry Number 124      Page 5 of 5




Chapel Hill, NC 27516                         New York, NY
Telephone: (919) 967-1450                     Telephone: (212) 727-4477
Facsimile: (919) 929-9421                     Facsimile: (415) 795-4799
Email: bhildebrand@selcnc.org                 Email: mbernard@nrdc.org

Counsel for Plaintiffs South Carolina Coastal Counsel for Plaintiff Natural Resources
Conservation League, Defenders of Wildlife, Defense Council
North Carolina Coastal Federation, and One
Hundred Miles




Thomas J. Perrelli (PHV)                      Stephen D. Mashuda (PHV)
Patrick W. Pearsall (PHV)                     Earthjustice
Jennifer J. Yun (PHV)                         705 2nd Avenue, Suite 203
Jenner & Block LLP                            Seattle, WA 98104
1099 New York Avenue NW, Suite 900            Telephone: (206) 343-7340
Washington, DC 20001                          Facsimile: (206) 343-1526
Telephone: (202) 639-6004                     Email: smashuda@earthjustice.org
Facsimile: (202) 639-6066
Email: tperrelli@jenner.com                   Brettny Hardy (PHV)
                                              Earthjustice
Counsel for Plaintiff Oceana                  50 California Street, Suite 500
                                              San Francisco, CA 94111
                                              Telephone: (415) 217-2000
                                              Facsimile: (415) 217-2040
                                              Email: bhardy@earthjustice.org

Kristen Monsell (PHV)                         Counsel for Plaintiffs Surfrider Foundation
Center for Biological Diversity               and Sierra Club
1212 Broadway Street, Suite 800
Oakland, CA 94612
Telephone: (510) 844-7137
Facsimile: (510) 844-7150
Email: kmonsell@biologicaldiversity.org

Counsel for Plaintiff Center for Biological
Diversity




                                              3
